Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant' s amendment filed on 12/16/2021 has been entered. Claims 8, 9 and 13 have been amended and claims 2, 5, 9 and 12 are cancelled. Claims 1-20 are still pending in this application with claims 1, 9 and 14 being independent. 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
4.	Claims 1-5, 7, 8, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US Pub. No: 2019/0372734 A1) in view of Mohan et al. (US Pub. No: 2016/0119857 A1).
Regarding claim 1, CHOI et al. teach an electronic device (see Abstract and Fig.1, UE) comprising: a communication interface comprising a plurality of phase array antennas (see Fig.1, blocks 140/175 inside UE for communication interface and para [0050] wherein the UE having Tx/Rx antenna 135, is mentioned and also the UE 110 being provided with a plurality of Tx/Rx antennas, is mentioned and also see para [0084]); a storage (see Fig.1, Memory 160/storage inside UE) configured to store user equipment (UE) management information (see para [0134] wherein the UE having capability/management information including information about the numbers of SRS ports and SRS resources available for simultaneous transmission at the UE, is mentioned); and a controller (see Fig.1, processor 155 inside UE) configured to control to transmit the UE management information to a base station (see paragraphs  [0014] wherein processor of UE being configured to control the transmitter to transmit, to the BS, UE capability/management information, is mentioned and also see para [0134]). 
CHOI et al. is silent in teaching the above electronic device comprising user equipment (UE) management information comprising information about at least one frequency band covered by each of the phase array antennas.
However, Mohan et al. teach an electronic device (see Abstract and Figures 1 & 2, UE 115-a) comprising user equipment (UE) management information comprising (see para [0010] wherein the UE dividing/having a plurality of supported frequencies into a plurality of groups and searching each of the plurality of groups using a corresponding antenna (e.g., with the number of groups corresponding to the number of antennas implemented on the UE ), is mentioned and also see para [0058] wherein the UE indexing a plurality of supported frequencies or frequency bands & assigning a first portion of the indexed frequencies/frequency bands to a first group and a second portion to a second group, is mentioned and also wherein two groups of frequencies corresponding to two antennas being described, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above electronic device of CHOI et al. to include user equipment (UE) management information comprising information about at least one frequency band covered by each of the phase array antennas, disclosed by Mohan et al. in order to provide an effective mechanism for user equipment to efficiently acquire network signals using multiple antennas by concurrently scanning for a network signal on supported frequencies by the multiple antennas in the wireless communication system.
Regarding claim 2,  CHOI et al. and Mohan et al. together teach the electronic device of claim 1.
CHOI et al. further teach the electronic device of claim 1, wherein the UE management information is included in UE capability information which is periodically transmitted to the base station by the electronic device (see paragraphs [0014] & [0016]). 
Regarding claim 3,  CHOI et al. and Mohan et al. together teach the electronic device of claim 1.
	Mohan et al. further teach the electronic device of claim 1, wherein the UE management information comprises information about: an index of a first phase array antenna capable of receiving a first frequency band among the phase array antennas mapped to the first frequency band (see para [0010] wherein the UE dividing/having a plurality of supported frequencies into a plurality of groups (that includes first frequency band) and searching each of the plurality of groups using a corresponding antenna (e.g., with the number of groups corresponding to the number/index of antennas implemented on the UE ), is mentioned and also see para [0058]); and an index of a second phase array antenna capable of receiving a second frequency band among the phase array antennas mapped to the second frequency band (see para [0010] wherein the UE dividing/having a plurality of supported frequencies into a plurality of groups (that includes second frequency band)  and searching each of the plurality of groups using a corresponding antenna (e.g., with the number of groups corresponding to the number/index of antennas implemented on the UE), is mentioned and also see para [0058]]) (please see the motivation as in claim 1). 
Regarding claim 4,  CHOI et al. and Mohan et al. together teach the electronic device of claim 1.
CHOI et al. further teach the electronic device of claim 1, wherein the phase array antennas comprise a first phase array antenna and a second phase array antenna (see Figures 1 & 4 and para [0050] wherein the UE 110 being provided with a plurality of Tx/Rx antennas, is mentioned and also see para [0085]). 

Regarding claim 5, CHOI et al. and Mohan et al. together teach the electronic device of claim 1.
	Mohan et al. further teach the electronic device of claim 1, wherein the UE management information comprises information about a plurality of frequency bands covered by a phase array antenna among the phase array antennas (see paragraphs [0010] & [0058]).
	CHOI et al. further teach the electronic device of claim 1, wherein the UE management information comprises information transmitted to the base station on the basis of transmission configuration indicator (TCI) state information (see paragraphs [0014], [0107] & [0134]). 

Regarding claim 7, CHOI et al. and Mohan et al. together teach the electronic device of claim 1.
CHOI et al. further teach the electronic device of claim 1, wherein the UE management information is transmitted by using at least one of a radios resource control (RRC) message and system information (see paragraphs [0014] and [0062]). 
Regarding claim 8,  CHOI et al. and Mohan et al. together teach the electronic device of claim 1.
Mohan et al. further teach the electronic device of claim 1, wherein UE management information comprises information about a plurality frequency bands covered by a plurality phase array antennas, respectively (see para [0058] wherein the UE indexing a plurality of supported frequencies or frequency bands & assigning a first portion of the indexed frequencies/frequency bands to a first group and a second portion to a second group, is mentioned and also wherein two groups of frequencies corresponding to two antennas being described, is mentioned), and wherein the UE management information comprises information about combinations of the frequency bands through which the phase array antennas are configured to receive respective signals from the base station (see para [0058] wherein supported frequencies/frequency bands may be grouped/combined (that can include combinations of the frequency bands), according to one or more metrics of channel quality associated with each frequency/frequency band, is mentioned and also two groups of frequencies corresponding to two antennas being described, is mentioned and also see para [0060]) (please see the motivation as in claim 1).
Regarding claim 14,  CHOI et al. teach an operating method of an electronic device including a plurality of phase array antennas (see Abstract and Fig.1, UE/ electronic device and para [0050] wherein the UE being provided with a plurality of Tx/Rx antennas, is mentioned and also see para [0084]), the operating method comprising: storing user equipment (UE) management information (see Fig.1, Memory 160 inside UE and see para [0134] wherein the UE having capability/management information including information about the numbers of SRS ports and SRS resources available for simultaneous transmission at the UE, is mentioned); and transmitting the UE management information to a base station (see paragraphs  [0014] wherein processor of UE being configured to control the transmitter to transmit, to the BS, UE capability/management information, is mentioned and also see para [0134]). 
CHOI et al. is silent in teaching the above operating method of an electronic device comprising user equipment (UE) management information comprising information about at least one frequency band covered by each of the plurality of phase array antennas.
However, Mohan et al. teach an operating method of an electronic device comprising (see Abstract and Figures 1 & 2, UE 115-a) user equipment (UE) management information comprising information about at least one frequency band covered by each of the plurality of phase array antennas (see para [0010] wherein the UE dividing/having a plurality of supported frequencies into a plurality of groups and searching each of the plurality of groups using a corresponding antenna (e.g., with the number of groups corresponding to the number of antennas implemented on the UE ), is mentioned and also see para [0058] wherein the UE indexing a plurality of supported frequencies or frequency bands & assigning a first portion of the indexed frequencies/frequency bands to a first group and a second portion to a second group, is mentioned and also wherein two groups of frequencies corresponding to two antennas being described, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above operating method of an electronic device of CHOI et al. to include user equipment (UE) management information comprising information about at least one frequency band covered by each of the plurality of phase array antennas, disclosed by Mohan et al. in order to provide an effective mechanism for user equipment to efficiently acquire network signals using multiple antennas by concurrently scanning for a network signal on supported frequencies by the multiple antennas in the wireless communication system.
Regarding claim 15, CHOI et al. and Mohan et al. together teach the operating method of claim 14.
CHOI et al. further teach the operating method of claim 14, wherein the UE management information is included in UE capability information which is periodically transmitted to the base station by the electronic device (see paragraphs [0014] & [0016]). 
Regarding claim 16, CHOI et al. and Mohan et al. together teach the operating method of claim 14.
	Mohan et al. further teach the operating method of claim 14, wherein the transmitting the UE management information comprises: identifying an index of a first phase array antenna capable of receiving a first frequency band and an index of a wherein the UE dividing/having a plurality of supported frequencies into a plurality of groups (that includes both first frequency band and second frequency band) and searching each of the plurality of groups using a corresponding antenna (e.g., with the number of groups corresponding to the number/index of antennas implemented on the UE ), is mentioned and also see para [0058]); respectively mapping the identified index of the first phase array antenna and the identified index of the second phase array antenna to the first frequency band and the second frequency band (see paragraphs [0010] & [0058]).
	CHOI et al. further teach the operating method of claim 14, wherein the transmitting the UE management information comprises: transmitting the UE management information including information about the mapping to the base station (see paragraphs [0014] and [0134]). 
Regarding claim 17, CHOI et al. and Mohan et al. together teach the operating method of claim 14.
Mohan et al. further teach the operating method of claim 14, wherein the electronic device stores an index mapping table indicating a plurality of frequency bands covered by the phase array antennas (see Figures 3A, 3B & 4 and para [0052] wherein the UE supporting multiple frequency bands 310, and the UE 115 indexing the supported frequency bands 310 by index number 305-a, is mentioned and also see para [0058]), and wherein the transmitting the UE management information comprises: identifying a first index indicating first frequency bands covered by the first phase array antenna and a second index indicating second frequency bands covered by the second 
CHOI et al. further teach the operating method of claim 14, wherein the phase array antennas comprise a first phase array antenna and a second phase array antenna (see Figures 1 & 4 and para [0050] wherein the UE 110 being provided with a plurality of Tx/Rx antennas, is mentioned and also see para [0085]), and transmitting the UE management information comprising information about the identified first index and second index to the base station (see paragraphs [0014] and [0134]). 
	Regarding claim 18, CHOI et al. and Mohan et al. together teach the operating method of claim 14.
	Mohan et al. further teach the operating method of claim 14, wherein the transmitting the UE management information comprises transmitting information, indicating a plurality of frequency bands covered by one phase array antenna among the phase array antennas (see paragraphs [0010], [0058] and [0091]).
	CHOI et al. further teach the operating method of claim 14, wherein the transmitting the UE management information comprises transmitting the information to the base station on the basis of transmission configuration indicator (TCI) state information (see paragraphs [0014], [0107 & [0134]). 
Regarding claim 20, CHOI et al. and Mohan et al. together teach the operating method of claim 14.
CHOI et al. further teach the operating method of claim 14, wherein the UE management information is transmitted by using at least one of a radios resource control (RRC) message and system information (see paragraphs [0014] and [0062]). 
s 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US Pub. No: 2019/0372734 A1) in view of Mohan et al. (US Pub. No: 2016/0119857 A1) and further in view of Hwang et al. (US Pub. No: 2020/0396627 A1).
	Regarding claims 6 and 19, CHOI et al. and Mohan et al. together teach the electronic device and operating method of claims 1 and 14 respectively.
	CHOI et al. and Mohan et al. together yet are silent in teaching the electronic device and operating method of claims 1 and 14, wherein the at least one frequency band comprises a frequency of 450 MHz to 6,000 MHz and a frequency of 30 GHz to 100 GHz. 
	However, Hwang et al. teach an electronic device and operating method (see Abstract and Fig.14, wireless device/ electronic device), wherein the at least one frequency band comprises a frequency of 450 MHz to 6,000 MHz and a frequency of 30 GHz to 100 GHz (see para [0122] & Table 9 wherein Frequency band designation corresponding frequency range Frequency Range 1 (FR 1)  i.e. 450 MHz-6000 MHz, is mentioned and also see para [0138] wherein frequency raster being defined with respect to all frequencies from 0 GHz to 100 GHz, is mentioned). 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above electronic device and operating method of CHOI et al. and Mohan et al. to have the at least one frequency band comprising a frequency of 450 MHz to 6,000 MHz and a frequency of 30 GHz to 100 GHz, disclosed by Hwang et al. in order to provide an effective mechanism for efficiently performing uplink signal transmission and downlink signal reception using an omnidirectional beam and also to improve transmission and .
6.	Claims 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US Pub. No: 2019/0372734 A1) in view of ZHOU et al. (US Pub. No: 2019/0239092 A1).
Regarding claim 9, CHOI et al. teach a base station (see Abstract and Fig.1, eNB for base station) comprising: a communication interface (see Fig.1, blocks 125/190 inside eNB for communication interface) configured to receive user equipment (UE) management information from an electronic device comprising a plurality phrase array antennas (see Fig.1, UE for an electronic device & para [0050] wherein the UE having Tx/Rx antenna 135, is mentioned and also the eNB 105 & the UE 110 being provided with a plurality of Tx/Rx antennas, is mentioned  and see para [0014] wherein the BS receiving UE capability/management information including at least one of information about the number of SRS ports available for simultaneous transmission at the UE, is mentioned and also see para [0134] wherein the UE transmitting UE capability/management information (e.g., UE beamforming capability information) to the eNB/BS, is mentioned); and a controller (see Fig.1, block 180 inside eNB) configured to perform resource allocation on the basis of the received UE management information (see para [0134] wherein the eNB performing an SRS resource configuration for the UE according to the UE capability information, is mentioned). 
CHOI et al. is silent in teaching the base station of claim 8, wherein the controller is configured to determine whether there are two or more frequency bands, covered by 
	However, ZHOU et al. teach a base station (see Abstract and Figures 2, 3 & 9 for BS), wherein the controller is configured to determine whether there are two or more frequency bands, covered by a phase array antenna among the phase array antennas, among a plurality of frequency bands, based on the received UE management information (see Fig.3 & para [0074] wherein the wireless device 305 being a UE 115/base station 105 with multiple antenna arrays, is mentioned, see para [0094] wherein the base station 105 identifying/determining a user equipment (UE) searching for a cell connection on a second frequency band & wherein the UE being served by base station on a first frequency band, is mentioned and also see [0095] wherein the multiple antenna arrays of UE, where each antenna array being used for communications on different/two frequency bands, is mentioned). 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the base station of CHOI et al. to have the controller being configured to determine whether there are two or more frequency bands, covered by a phase array antenna among the phase array antennas, among a plurality of frequency bands, based on the received UE management information, disclosed by ZHOU et al. in order to provide an effective mechanism for efficiently supporting cross-band quasi-co-located (QCL) beam determination for a UE in wireless communication system.
	Regarding claim 10, CHOI et al. and ZHOU et al. together teach the base station of claim 9.

Regarding claim 13, CHOI et al. and ZHOU et al. together teach the base station of claim 9.
CHOI et al. further teach the base station of claim 9, wherein, based on determination that there are no two or more frequency bands covered by the phase array antenna, the controller is configured to allocate resources such that beam training is performed at a plurality different symbol timings in the plurality of frequency bands, respectively (see para [0086] wherein in the case where an eNB uses a plurality of analog beams, a different analog beam being preferred for signal reception at each UE, and therefore, a beam sweeping/training operation being under consideration, in which for at least an SS, system information, and paging, an eNB changing a plurality of analog beams on a symbol basis in a specific slot or SF to allow UEs to have reception opportunities, is mentioned and also see para [0129]). 

Allowable Subject Matter
7.	Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
8.	Applicant's arguments filed on 12/16/2021 have been fully considered but they are not persuasive. 
9.	In pages 7-8 of Applicant’s Remarks, regarding claim 9, Applicant mainly mentions that Zhou does not disclose that the base station 105A or 105B determines whether the antenna array 405A or 405B covers two or more frequency bands and Zhou also fails to disclose that this determination is based on UE management information received from the UE 115.
	However, the Examiner respectfully disagrees to the above statements of the Applicant, as follows. CHOI et al. teach that a base station configured to receive user equipment (UE) management information from an electronic device comprising a plurality phrase array antennas (see Fig.1, eNB for base station & UE for an electronic device & para [0010] wherein the UE capability information may include information about a maximum number of transmission antenna ports for the SRS transmission, is mentioned and see para [0014] wherein the BS receiving UE capability/management information including at least one of information about the number of SRS ports/antenna ports available for simultaneous transmission at the UE, is mentioned and also see para [0134] wherein the UE transmitting UE capability/management information (e.g., UE beamforming capability information) to the eNB/BS, is mentioned).
Zhou et al. clearly teach (see para [0027]) that a UE and base station may coordinate efforts to determine cross-band QCL beam sets (that can include two or more frequency bands) at the UE. Zhou et al. also teach (see Figures 3 & 9 and para [0074]) that antenna configuration 300 of a wireless device 305/base station 105 that the wireless device 305 being a base station 105 with multiple antenna arrays and the wireless device 305 may use different antenna arrays for communications on different frequency bands. And Zhou et al. also teach in para [0094] that the base station 105 identifies/determines a user equipment (UE) searching for a secondary cell connection on a second frequency band and wherein the UE is served by base station on a first frequency band. Thus, Zhou et al. clearly teach that determination is based on UE management information received from the UE 115 and  the above teaching of Zhou et al. is clearly equivalent to, as per broadest reasonable interpretation (BRI) of claim limitation, “determining whether there are two or more frequency bands, covered by a phase array antenna among the phase array antennas, among a plurality of frequency bands, based on the received UE management information” and CHOI et al. and ZHOU et al. together teach all the limitations of claim 9, as already mentioned above under Claim Rejections.
10.	In pages 8-9 of Applicant’s Remarks, regarding claim 10, Applicant mentions that Choi does not disclose the invention recited in claim 10 i.e. wherein, based on determination that there are two or more frequency bands covered by the phase array antenna, the controller is configured to further determine whether subcarrier intervals of the two or more frequency bands are the same, to render the claim obvious in view of Choi and Zhou.
	However, the Examiner respectfully disagrees to the above statements of the Applicant, as follows. ZHOU et al. already teach determining whether there are two or more frequency bands, covered by a phase array antenna among the phase array  (please see the above Examiner’s response from section 9). 
CHOI et al. teach (see para [0127]) that when the eNB configures the UE with a plurality of SRS resources, the eNB supports the following alternatives for multiplexing between the SRS resources (that include antenna ports for the SRS transmission, please see para [0010] of Choi et al.) and for the UE, the eNB may determine an SRS resource multiplexing scheme according to the UE beamforming capability, power capability (e.g., a power boosting range), and/or wireless environment of the UE. Also, CHOI et al. teach (see para [0129]) that the SRS resources may be multiplexed in TDM or FDM in different symbols and subcarrier sets (that can include same subcarrier intervals) within a slot (or an SRS transmission slot), for transmission. Thus, the above teaching of CHOI et al. is clearly equivalent to having, as per broadest reasonable interpretation (BRI) of claim limitation, “wherein, based on determination that there are two or more frequency bands covered by the phase array antenna, the controller is configured to further determine whether subcarrier intervals of the two or more frequency bands are the same”, as recited in claim 10.
11.	In pages 9-10 of Applicant’s Remarks, regarding claim 13, Applicant also mentions that Choi does not disclose the invention recited in claim 13 i.e. based on determination that there are no two or more frequency bands covered by the phase array antenna, the controller is configured to allocate resources such that beam training is performed at a plurality different symbol timings in the plurality of frequency bands, respectively.
beam sweeping/training operation is under consideration, in which for at least an SS, system information, and paging, an eNB changes a plurality of analog beams on a symbol basis in a specific slot (that can include beam training being performed at a plurality different symbol timings in the plurality of frequency bands) or SF to allow UEs to have reception opportunities and also, Choi et al. teach (see para [0129]) that the SRS resources may be multiplexed in TDM or FDM in different symbols and subcarrier sets within a slot (or an SRS transmission slot), for transmission. Thus, the above teaching of Choi et al. is clearly equivalent to having, as per broadest reasonable interpretation (BRI) of claim limitation, “based on determination that there are no two or more frequency bands covered by the phase array antenna, the controller is configured to allocate resources such that beam training is performed at a plurality different symbol timings in the plurality of frequency bands, respectively”, as recited in claim 13.
12.	In pages 10-11 of Applicant’s Remarks, regarding claim 1, Applicant mentions that Mohan does not disclose that the UE 115 transmits the information about the above frequency indexing and grouping to the base station 105 for a subsequent operation by the base station 10 and there is no teaching, suggestion or motivation for one of ordinary skill in the art having Choi to include Mohan's frequency indexing and grouping information in Choi's UE capability information to be sent to the eNB 105.
CHOI et al. already teach transmitting the UE management information to base station (see paragraphs [0014] wherein processor of UE being configured to control the transmitter to transmit, to the BS, UE capability/management information, is mentioned and also see para [0134] wherein the UE transmitting UE capability/management information (e.g., UE beamforming information) to the eNB, is mentioned). 
Mohan et al. teach (see para [0044]) that base station 105 and UE 115 may include multiple antennas for employing antenna diversity schemes to improve communication quality and reliability between base station 105 and UE 115. Additionally or alternatively, base station 105 and UE 115 may employ multiple-input, multiple-output (MIMO) techniques to transmit multiple spatial layers (that can include management information from UE) carrying the same or different coded data. Mohan et al. also teach in para [0010] that the UE may divide a plurality of supported frequencies into a plurality of groups and search each of the plurality of groups using a corresponding antenna (e.g., with the number of groups corresponding to the number of antennas implemented on the UE). Mohan et al. also teach in para [0058] that UE 115-c may first index a plurality of supported frequencies or frequency bands at 505, such as according to frequency indices 300-a or 300-b described above in reference to FIGS. 3A and 3B and the UE 115-c may then assign a first portion of the indexed frequencies/frequency bands to a first group and a second portion to a second group at 515. Thus the above teaching of Mohan et al. clearly includes and is equivalent to having ‘user equipment (UE) management information comprising information about at least one frequency 
13.	The rejection of all other claims is already explained above under Claim Rejections. 
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	BENGTSSON et al. (US Pub. No: 2020/0014433 A1) disclose methods for transmitting pilot signals between the terminal device and the base station in a cellular wireless MIMO system. 
YOON et al. (US Pub. No: 2020/0266870 A1) disclose a method and an apparatus for transmitting and receiving signals in a wireless communication system, the method comprising the steps of measuring signal quality on the basis of a first beam set including a plurality of receiving beams in wireless communication system.
Hsu et al. (US Pub. No: 2017/0353955 A1) improved methods, systems, devices, and apparatuses that support improved resource management in wireless communication system.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
16.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
	 	Commissioner for Patents,
                      P.O. Box 1450
                      Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/          Examiner, Art Unit 2477                                                                                                                                                                                              	3/8/2022


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477